Case: 1:17-cv-03642 Document #: 71 Filed: 12/05/19 Page 1 of 3 PageID #:239




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS
                     EASTERN DIVISION

Lavelle Taylor,                      )
                                     )
                    Plaintiff,       )
                                     )   No. 17-cv-3642
                  -vs-               )
                                     )   (Judge Wood)
City of Chicago, et al.,             )
                                     )
                    Defendants.      )

            JOINT DISCOVERY STATUS REPORT
      The parties, by counsel, submit the following discovery status report:

      1.    The parties have exchanged written discovery and have

obtained voluminous discovery in response to third-party subpoenas.

      2.    The third-party documents include a significant amount of

material from the Illinois Torture Inquiry and Relief Commission that was

received within the last week. Additionally, the parties received a

significant number of recorded phone calls of Plaintiff and his brother,

Lowell Taylor, from the Illinois Department of Corrections.

      3.    The parties have scheduled the following depositions:

 Keith Baker, a witness                   December 5, 2019
 Teddy Plummer, a witness                 January 10, 2020
 Benjamin Winfield, a witness             January 7, 2020
 Lisa Redmond, a witness                  January 14, 2020
 Plaintiff                                January 15, 2012
 Michael Woods, a witness                 January 17, 2020
Case: 1:17-cv-03642 Document #: 71 Filed: 12/05/19 Page 2 of 3 PageID #:239




      4.     The parties previously scheduled the deposition of defendant

Carrol for December 11, 2019, but have postponed this deposition because

of the need to review the documents from the Torture Commission.

      5.    The deposition of defendant O’Brien has been delayed because

of a medical issue. Counsel believes that Defendant O’Brien will be able to

sit for a deposition within three months.

      6.    The parties are also working to schedule depositions of several

other witnesses, including Lowell Taylor, plaintiff’s brother and co-

defendants; Raymond Prusack, plaintiff’s criminal defense lawyer; Phillip

Marshall, a witness; and retired officer Daniel Houlihan.

      7.    The Defendant Officers have been unable to serve the following

witnesses for depositions: Joyce Parker, Duante Anderson, Toshiba Harris,

and Rufus Bingham. The Defendant Officers are continuing their attempts

to serve those witnesses.

      8.    There are three out-of-state witnesses that the parties are

attempting to coordinate agreeable dates with all counsel and the witnesses.

Those witnesses are Dana McDavid (Tennessee), Dharshina Clinton

(Georgia), and Tyesha Clinton (Ohio).




                                     -2-
Case: 1:17-cv-03642 Document #: 71 Filed: 12/05/19 Page 3 of 3 PageID #:239




      9.     The pace of discovery in this matter has been dictated by the

challenges posed by litigation about events that occurred more than two

decades ago.

      10.    In light of these challenges, the parties agree that an additional

six months to complete fact discovery is appropriate.

      11.    The parties expect this will be the final extension required.

      ACCORDINGLY, the parties respectfully request that the Court set

June 12, 2020 as the close of fact discovery.

                          Respectfully submitted,

/s/ Joel A. Flaxman                /s/ Brian J. Stefanich (with consent)
Joel A. Flaxman                    Andrew M. Hale
Kenneth N. Flaxman                 Brian J. Stefanich
200 S Michigan Ave Ste 201         Allyson West
Chicago, IL 60604-2430             Jennifer Bitoy
(312) 427-3200                     Hale Law LLC
attorneys for plaintiff            53 W. Jackson, Suite 330
                                   Chicago, IL 60604
                                   312-870-6908
                                   attorneys for defendants O’Brien and
                                   Carroll

                                   /s/ Daniel M. Noland (with consent)
                                   Terrence M. Burns
                                   Paul A. Michalik
                                   Daniel M. Noland
                                   Elizabeth A. Ekl
                                   Katherine C. Morrison
                                   Reiter Burns LLP
                                   311 South Wacker Dr., Suite 5200
                                   Chicago, Illinois 60606
                                   312.982-0090
                                   attorneys for defendant City of Chicago


                                      -3-
